Title: From Thomas Jefferson to James Monroe, 20 December 1800
From: Jefferson, Thomas
To: Monroe, James



Dear Sir
Washington Dec. 20. 1800.

Your’s of the 16th. came to hand yesterday morning, and in the course of the day it happened that Craven arrived here, so that I had an opportunity of enquiring into what you wished to know. He says that Darrelle failed altogether in the sale of his land so that he was unable to purchase. I asked him if some accomodation as to time, which might give him time to sell, might not induce him to purchase. he said not. I should suppose Alexandria & Lancaster perhaps York would be good places to advertise them in; the papers of this place go little into the country. a specification of the quality & price, & situation (Charlottesville being well known) could not fail to attract notice. I am not able to conjecture as to the price of tobacco. but I hardly expect it to rise after the first shipments for France are over, until the magazines of England are emptied. the Treaty does not please any body. I believe it will be attacked by the Feds; and that a modification of time will be proposed by all. I am not at liberty to speak of it’s contents. it is pretty certain that, in the late election, the two republican candidates have prevailed; but probably they are equal, and the Feds in the legislature have expressed dispositions to make all they can of the embarrasment; so that after the most energetic efforts, crowned with success, we remain in the hands of our enemies by the want of foresight in the original arrangement.—I will thank you for any information you can give me on the subject of the conspiracy, as I have never understood it, and perhaps I may be placed in a situation which may render it not amiss that I should understand it. present my respectful attachment to mrs Monroe, & accept cordial & affectionate salutations. Adieu.
